 

Case 8:19-cv-01971-SDM-SPF Document 5 Filed 09/06/19 Page 1 of 5 PagelD 96

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA, DIVISION
Case No.: 8:19-cv-1971-T-23SPF

ARCH SPECIALTY INSURANCE
COMPANY,

Plaintiff,
VS.
THE HIGHLANDS AT HUNTER’S GREEN
CONDOMINIUM ASSOCIATION, INC., a
Florida corporation, and TRW, LLC, a Florida
limited liability company,
Defendants.
/
ANSWER OF THE DEFENDANT,
THE HIGHLANDS AT HUNTER’S GREEN CONDOMINIUM ASSOCIATION, INC.
Defendant, The Highlands at Hunter’s Green Condominium Association, Inc., by and

through its undersigned attorneys, hereby answers the complaint of Plaintiff and states that the

following answers are numbered correspondingly to the numbered allegations set forth in the

complaint:
1, Admits.
2. The defendant lacks knowledge or information sufficient to form a belief about the truth of

the allegation.
3. Admits and clarifies that the defendant is a not-for-profit Florida corporation.
4, The defendant lacks knowledge or information sufficient to form a belief about the truth of

the allegation.
 

Case 8:19-cv-01971-SDM-SPF Document 5 Filed 09/06/19 Page 2 of 5 PagelD 97

5. The defendant lacks knowledge or information sufficient to form a belief about the truth of
the allegation.
6. The defendant lacks knowledge or information sufficient to form a belief about the truth of
the allegation.
7. The defendant lacks knowledge or information sufficient to form a belief about the truth of
the allegation.
8. Admits.
Answers to “Underlying Action”

9. Admits.
10. Admits only that the language in the amended complaint attached as Exhibit A to Plaintiff's
complaint speaks for itself.
11. Admits only that the language in the amended complaint attached as Exhibit A to Plaintiff's
complaint speaks for itself and that there are numbered counts in the body of the amended
complaint titled similarly to those alleged in Plaintiffs complaint, but otherwise denies,
particularly any implication that the referenced amended complaint sufficiently sets forth or states
any cause of action.

Answers to “Arch Insurace Policy”
12. Admits.
13. Admits only that the language in the insurance policy attached as Exhibit B to Plaintiffs
complaint speaks for itself and that the quoted language appears in the policy.
14. Paragraph 14 of Plaintiff's complaint attempts to state a legal interpretation, opinion or
conclusion of “the coverage provided under part A of the policy;” Defendant admits only that the

language in the insurance policy attached as Exhibit B to Plaintiff's complaint speaks for itself and
 

Case 8:19-cv-01971-SDM-SPF Document 5 Filed 09/06/19 Page 3 of 5 PagelD 98

that the language in the Commercial General Liability Coverage Form, Section I—Coverages,
Coverage A is entitled “Bodily Injury and Property Damage Liability.”

15. Admits only that the language in the insurance policy attached as Exhibit B to Plaintiff's
complaint speaks for itself and that the quoted language appears in the policy.

16. Paragraph 16 of Plaintiff's complaint attempts to state a legal interpretation, opinion or
conclusion of “the coverage provided under part B of the policy;” Defendant admits only that the
language in the insurance policy attached as Exhibit B to Plaintif? s complaint speaks for itself and
that the language in part B of the policy is entitled “Personal and Advertising Injury Liability.”
17. Admits only that the language in the insurance policy attached as Exhibit B to Plaintiff's
complaint speaks for itself and that the quoted language appears in the policy.

Answers to Count I

 

18. Defendant incorporates and restates its responses as set forth in paragraphs 1-17 above as
though fully set forth herein.

19. Admits.

20. Admits only that the language in the amended complaint attached as Exhibit A to the
complaint, including any alleged damages sought therein, speaks for itself.

21. Admits only that the language in the amended complaint attached as Exhibit A to the
complaint, including any alleged damages sought therein, speaks for itself.

22. Paragraph 22 of the complaint attempts to state a legal interpretation, opinion or
conclusion. Defendant admits only that the language in the insurance policy attached as Exhibit
B to the complaint and the language in the amended complaint attached as Exhibit A to the
complaint speaks for itself.

23. Admits that a declaration is needed; otherwise, denies.
 

 

Case 8:19-cv-01971-SDM-SPF Document 5 Filed 09/06/19 Page 4 of 5 PagelD 99

24. Admits.

Answers to Count II

 

25. Defendant incorporates and restates its responses as set forth in paragraphs 1-17 above as
though fully set forth herein.

26. Admits.

27. Admits only that the language in the amended complaint attached as Exhibit A to the
complaint, including any alleged damages sought therein, speaks for itself.

28. Admits only that the quoted language appears in part B of the policy attached as Exhibit B
to the complaint; otherwise, the allegation attempts to state a legal interpretation, opinion or
conclusion.

29. Paragraph 29 of the complaint attempts to state a legal interpretation, opinion or
‘conclusion. Defendant admits only that the language in the insurance policy attached as Exhibit
B to the complaint and the language in the amended complaint attached as Exhibit A to the
complaint speaks for itself.

30. Admits that a declaration is needed; otherwise, denies.

31. Admits.

 

Bettas 4 Prass

FBN: 610933

Trial Counsel for Defendant

Barbara J. Prasse, P.A.

P.O. Box 173497

Tampa, Florida 33672

Telephone: 813-258-4422

Facsimile: 813-258-4424

Email: pleadings@tampalitigator.com
 

Case 8:19-cv-01971-SDM-SPF Document 5 Filed 09/06/19 Page 5 of 5 PagelD 100

CERTIFICATE OF SERVICE

 

I hereby certify that on September Ag 2019, I electronically filed the foregoing with
the Clerk of the Court by using the CM/ECF system. I further certify that I mailed the foregoing
document and the notice of electronic filing by first-class mail to the following non-CM/ECF
participant: TRW, LLC, c/o TK Registered Agent, Inc., 101 E. Kennedy Boulevard,

Suite 2700, Tampa, FL 33602. A)

 

Bar . Prasse
: 610933
Trial Counsel for Defendant
Barbara J. Prasse, P.A.
P.O. Box 173497
Tampa, Florida 33672
Telephone: 813-258-4422
Facsimile: 813-258-4424
Email: pleadings@tampalitigator.com
